Title: To George Washington from James Mease, 12 April 1777
From: Mease, James
To: Washington, George



sir
Philada April 12 1777

I have the honor of your Excellencies letter of 10 Int. informing of an application from the State of Massachusetts for a share of the Blankets arrived at Portsmouth from France.
I have not yet given any directions respecting any distribution of those goods further than the general orders to the Agents to forward all the supplies they possibly can to Head Quarters. There is no invoice of the goods yet come & therefore cannot learn the Quantity or species of things which are arrived, but in obedience to your Excellency I shall immediately direct the Agents to appropriate ⅙ part of the blankets for the use of the troops of Massachusets, which exceeds their exact proportion This Article we are in the greatest need of, & have no resource but the arrival of supplies from France & some other parts of Europe wh. is become very dangerous just now as two or three men of war are constantly cruizing off our capes.
Mr Young informs me your Excellency has given two colonels orders to receive the Brittish clothing for their Regmts as almost all the troops from the southern States pass through this place & are dependant on it for Clothing I had ordered all the parcel of clothing lately sent by the Agents from Boston to be forwarded to this place in order to have some stock beforehand to answer sudden emergencies. Col. Moylan depends on the clothing of the 21 for his regmt wh. is now in good forwardness & I have promised to get it for him if possible a long time ago wh. I hope will not be disagreeable to your Excellency as to the rest any direction Excellency may think proper to give will no way materially interfere as no other appropriation has been made of

any part of them Two vessels on Continental Account from France have lately falen into the enemies hands & all our clothing Materials are nearly worked up & in hand wh. may amount to enough for about 2000 men so that I fear we shall soon be at a stand—Capt. Lewis has recived all the necessaries in my department that he wants & is indeed very handsomly equipt he proposes in a few days to set out for Head Quarters if no disapointment happens. I Am with all possible respect your Excellencies most obdt & most Hbl. Servt

James Mease

